UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 8, 2014 Victory Electronic Cigarettes Corporation (Exact name of registrant as specified in its charter) Nevada 000-52745 98-0534859 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11335 Apple Drive, Nunica, Michigan 49448 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (616) 384-3272 n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year As previously disclosed on its Definitive Information Statement on Schedule 14C as filed with the SEC on March 17, 2014, Victory Electronic Cigarettes Corporation (the “Company”) increased its number of authorized shares of common stock, par value $0.001 per share, from 100,000,000 to 300,000,000 (the “Increase”). On April 8, 2014, the Company filed a Certificate of Amendment to its Articles of Incorporation (the “Amendment”) to affect the Increase. A copy of the Amendment is attached to this Current Report on Form 8-K as Exhibit 3.1. Item 9.01Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Amendment to Articles of Incorporation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VICTORY ELECTRONIC CIGARETTES CORPORATION Date: April 11, 2014 By: /s/ Robert Hartford Name: Robert Hartford Title: Chief Financial Officer
